EXHIBIT 21.1 SUBSIDIARIES OF URS CORPORATION Name of Subsidiary and Consolidated Joint Ventures State of Incorporation URS Energy & Construction, Inc. Ohio, USA URS Corporation – Nevada Nevada, USA URS Group Inc. Delaware, USA Sellafield Limited* Foreign URS Federal Technical Services, Inc. Delaware, USA URS Luxembourg LLP Foreign EG&G Defense Materials, Inc. Utah, USA Universe Bidco Limited Foreign URS Corporation Southern California, USA URS Corporation – Ohio Ohio, USA URS Holdings, Inc. Delaware, USA URS E&C Holdings, Inc. Delaware, USA URS Global Holdings Inc. Nevada, USA Flint Energy Services, Inc. Delaware, USA J.W. Williams, Inc. Wyoming, USA URS Global Holdings UK Ltd. Foreign WGI Netherlands BV Foreign URS Worldwide Holdings UK Limited Foreign URS Intercontinental Holdings UK Limited Foreign LLW Repository Limited* Foreign Conex Rentals Corporation Foreign URS New Zealand Limited Foreign URS Infrastructure & Environment UK Limited Foreign URS Corporation – North Carolina North Carolina, USA *Consolidated joint venture with a third party. i
